Case 1:19-cv-01457-JPH-MJD Document 79 Filed 03/19/21 Page 1 of 5 PageID #: 551




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 TERRY W. TRIPP, SR.,                                  )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:19-cv-01457-JPH-MJD
                                                       )
 STANLEY KNIGHT,                                       )
 AGNES OPUKU,                                          )
 MITCHEFF,                                             )
 RIPPETOE,                                             )
                                                       )
                              Defendants.              )


               ENTRY GRANTING MOTION FOR SUMMARY JUDGMENT
                        FILED BY DEFENDANT KNIGHT

        For the reasons explained in this Entry, defendant Stanley Knight's motion for summary

 judgment, dkt. [53], is granted.

                                           I. BACKGROUND

        Terry W. Tripp, Sr. is a prisoner confined at all relevant times at the Plainfield Correctional

 Facility ("Plainfield"). He brings this 42 U.S.C. § 1983 civil rights action against several

 defendants, alleging that he has been denied certain medications while incarcerated at Plainfield.

 He alleges that he wrote letters to Warden Knight about these issues, but he refused to help. Dkt.

 6 at 2 (Entry Screening Complaint). Defendant Knight's motion for summary judgment is fully

 briefed.

                          II. SUMMARY JUDGMENT STANDARD

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable


                                                  1
Case 1:19-cv-01457-JPH-MJD Document 79 Filed 03/19/21 Page 2 of 5 PageID #: 552




 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are

 drawn in the non-movant's favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

 2018). The Court cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps. Corp., 892

 F.3d 887, 893 (7th Cir. 2018).

                                        III. DISCUSSION

        A.      Undisputed Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light

 reasonably most favorable to Mr. Tripp as the non-moving party with respect to the motion for

 summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        At all times relevant to the Complaint, Stanley Knight was the Warden at Plainfield. Dkt.

 53-1, ¶ 2. Mr. Tripp filed a grievance complaining that he was no longer being prescribed

 Wellbutrin and Neurontin (Gabapentin). Dkt. 53-1, ¶ 3; dkt. 53-3 at 2. The Grievance Specialist

 at the facility investigated Mr. Tripp's grievance and then denied it because, according to medical

 staff, Neurontin is not a recommended treatment for patients with a history of substance abuse and

 negative exam findings. Dkt. 53-3 at 1. Mr. Tripp has a history of substance abuse. Dkt. 52-2,

 42:10-14. Mr. Tripp's exam findings were reported to be negative. Dkt. 53-3 at 3.



                                                 2
Case 1:19-cv-01457-JPH-MJD Document 79 Filed 03/19/21 Page 3 of 5 PageID #: 553




        Mr. Tripp appealed his grievance denial to Warden Knight and the appeal was denied. Dkt.

 53-3 at 4. In addition, Mr. Tripp sent several request forms through the mail telling the Warden

 "what was going on with medical staff and the treatment," and telling him that Dr. Mitcheff would

 not answer his letters, but the Warden did not respond. Dkt. 53-2 at 64-65, 67-68. Warden Knight

 does not recall being informed by Mr. Tripp or any other source after ruling on the appeal that Mr.

 Tripp was not receiving proper medical treatment. Dkt. 53-1, ¶¶ 4-5.

        Warden Knight had no further involvement in Mr. Tripp's dispute with the medical staff,

 and he has relied on the medical staff to effectively treat Mr. Tripp. Id., ¶¶ 7, 8, 11. Those medical

 professionals are employed by Wexford of Indiana, LLC and do not operate under the direction of

 the Warden. Id., ¶¶ 8- 10. Warden Knight does not have the power to authorize, mandate, alter, or

 interfere with a course of treatment. Id., ¶ 11. Warden Knight has never personally interacted with

 Mr. Tripp nor has he interfered with Tripp's medical treatment. Dkt. 53-2, 72:2-14; dkt. 53-1, ¶

 11.

        B.      Analysis

        Mr. Tripp was a convicted prisoner at all relevant times. This means that the Eighth

 Amendment applies to his deliberate indifference claim. Estate of Clark v. Walker, 865 F.3d 544,

 546, n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners"). To prevail on

 an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate two elements:

 (1) he suffered from an objectively serious medical condition; and (2) the defendant knew about

 the plaintiff's condition and the substantial risk of harm it posed but disregarded that risk. Farmer

 v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964

 (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman ex rel. Hamilton v.




                                                   3
Case 1:19-cv-01457-JPH-MJD Document 79 Filed 03/19/21 Page 4 of 5 PageID #: 554




 Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658 F.3d 742, 750-51

 (7th Cir. 2011).

        "A medical condition is objectively serious if a physician has diagnosed it as requiring

 treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d

 403, 409 (7th Cir. 2014). The "subjective standard requires more than negligence and it approaches

 intentional wrongdoing." Holloway v. Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012).

        Warden Knight argues that he is entitled to summary judgment because he was not

 involved in Mr. Tripp's medical treatment. The Court agrees. "Individual liability under § 1983…

 requires personal involvement in the alleged constitutional deprivation." Colbert v. City of Chi.,

 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted). Moreover, there is no respondeat

 superior liability in § 1983 cases. "Liability under § 1983 is direct rather than vicarious;

 supervisors are responsible for their own acts but not for those of subordinates, or for failing to

 ensure that subordinates carry out their tasks correctly." Horshaw v. Casper, 910 F.3d 1027, 1029

 (7th Cir. 2018). "[T]o recover damages against a prison official acting in a supervisory role, a

 § 1983 plaintiff may not rely on a theory of respondeat superior and must instead allege that the

 defendant, through his or her own conduct, has violated the Constitution." Perez v. Fenoglio, 792

 F.3d 768, 781 (7th Cir. 2015). Individual liability "may be found where an official knows about

 unconstitutional conduct and facilitates, approves, condones, or turn[s] a blind eye to it." Id.

        "Non-medical defendants, such as [the Warden], can rely on the expertise of medical

 personnel." Arnett, 658 F.3d at 755. "[I]f a prisoner is under the care of medical experts, a non-

 medical prison official will generally be justified in believing that the prisoner is in capable hands."

 Id.




                                                    4
Case 1:19-cv-01457-JPH-MJD Document 79 Filed 03/19/21 Page 5 of 5 PageID #: 555




          Here, the designated evidence does not show that Warden Knight was personally involved

 in making decisions relating to Mr. Tripp's medical care, and his position as Warden is not

 sufficient to create liability. Perez, 792 F.3d at 781. Moreover, as a non-medical official, Warden

 Knight was entitled to rely on his belief that medical personnel were making appropriate treatment

 decisions. Arnett, 658 F.3d at 755. For these reasons, Warden Knight is entitled to judgment in his

 favor.

                                         IV. CONCLUSION

          Warden Knight's motion for summary judgment, dkt. [53], is granted. No final judgment

 shall issue at this time because claims against other defendants remain pending.

 SO ORDERED.

Date: 3/19/2021




 Distribution:

 TERRY W. TRIPP, SR.
 103679
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 All electronically registered counsel




                                                 5
